Citation Nr: 0214674	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  01-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased rating for sinusitis and 
rhinitis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from November 1976 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 RO rating decision which denied 
a rating in excess of 20 percent for lumbosacral strain with 
degenerative disc disease, and denied a rating in excess of 
10 percent for sinusitis and rhinitis (the current 10 percent 
rating for sinusitis/rhinitis is based on the sinusitis).


FINDINGS OF FACT

1.  The veteran's lumbosacral strain with degenerative disc 
disease is manifested by severe limitation of motion of the 
lumbar spine, and no more than severe lumbosacral strain.  
Intervertebral disc syndrome associated with degenerative 
disc disease of the low back is no more than moderate, and 
related incapacitating episodes are less than a week a year.

2.  The veteran's sinusitis is manifested by no more than one 
or two incapacitating episodes per year requiring prolonged 
antibiotic treatment or three to six non-incapacitating 
episodes per year characterized by headaches, pain and 
purulent discharge or crusting.

3.  The veteran's rhinitis produces impairment equivalent to 
allergic or vasomotor rhinitis in which there are no polyps 
but there is greater than 50 percent obstruction of nasal 
passages on both sides.






CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for 
lumbosacral strain with degenerative disc disease have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2001).

3.  The criteria for a separate 10 percent rating for 
rhinitis have been met.  38 C.F.R. § 4.97, Diagnostic Code 
6522.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from November 1976 to May 
1986.  His service medical records note low back symptoms and 
sinusitis/rhinitis.

By April 1993 rating decision the RO granted service 
connection and a 10 percent rating for lumbosacral strain.  
The RO also granted service connection and a 10 percent 
rating for sinusitis/rhinitis; the 10 percent rating was 
based on the sinusitis.  By March 1994 rating decision, the 
RO granted a 20 percent rating for lumbosacral strain.

An August 1998 MRI of the lumbar spine showed L4-5 annular 
tear with associated left paracentral disc herniation and no 
spinal stenosis.

VA treatment records show that in January 1999 the veteran 
was seen for a routine follow-up and reported his low back 
pain had been acting up for a month.  Low back flexion was to 
45 degrees and extension to 15 degrees.  Examination also 
showed no sinus tenderness.  The diagnoses included low back 
pain and chronic sinusitis.  In July 1999 the veteran 
complained of sinus congestion for two weeks and low back 
pain.  Range of motion of the low back was to 30 degrees on 
flexion and to 0 degrees on extension.  The assessments 
included chronic sinusitis and infectious exacerbation and 
chronic low back pain. 

In July 1999 the veteran requested an increase in the ratings 
for these service-connected disabilities.  He claimed he 
could not sit or stand for long periods, had decreased range 
of motion, increased pain, and pain radiating down his right 
leg and throughout his back to his right shoulder.  He 
reported that he experienced increased problems with his 
sinuses and had long periods where he was completely blocked.

On VA examination in October 1999 for sinusitis/rhinitis, the 
veteran reported the history of this problem.  He complained 
of nasal obstruction, difficulty breathing, and sneezing, 
with clear drainage when he lies on his stomach, which was 
sometimes associated with eustachian tube dysfunction.  He 
said that conditions such as temperature change, barometric 
change, or low pressure systems will result in congestion and 
drainage.  He said that twice a month he had difficulty 
described as irritation, burning, congestion, and drainage 
which lasted for two or three days.  He reported that 
prescribed medications such as Beconase and beclomethasone 
made symptoms worse, antihistamines did not help, and a 
decongestant helped somewhat but increased his blood 
pressure.  On examination it was noted that the veteran was 
not incapacitated such that he had to go to bed at that time, 
but he did continue to seek medical treatment and had not 
been successful.  Examination of the nose showed edematous, 
dry, pale mucosa, with some hypervascularity.  There was no 
deviated septum but there was approximately 50 percent 
obstruction of each nostril secondary to edema of the 
turbinates.  The diagnosis was chronic muscosistis of the 
nasal passage, secondary to chemical insufflation, with 
chronic vasomotor rhinitis.  

On VA examination of the spine in October 1999, the veteran 
reported a history of low back problems since service.  He 
reported continued problems with his back and felt the 
condition worsened with time.  He described episodes of his 
back locking up, with severe pain.  He said he previously had 
to miss work on occasions secondary to these episodes, and 
activities such as bending and lifting were bothersome.  He 
said that sitting, standing, and walking were okay, but 
sometimes he had initial stiffness upon ambulation after 
prolonged sitting.  He reported episodes of pain radiating 
into the right thigh down to the level of the knee.  On 
examination he moved down the hall without apparent 
difficulty and was able to stand erect.  There was no spasm 
noted, but he had tenderness to palpation in the lower 
paravertebral area bilaterally.  On range of motion testing 
he had 55 degrees of flexion, 15 degrees of extension, and 20 
degrees on left and right lateral bending.  He complained of 
pain on motion.  On neurological examination of the lower 
extremities, his reflexes were intact at the knees and ankles 
and he had normal strength on muscle testing.  Sensation was 
intact although he indicated a rather generalized decrease 
over the left foot compared to the right, which was in a 
nondermatomal fashion.  He was able to heel and toe walk and 
sitting straight leg raising caused back pain with raising of 
either leg.  The impression was lumbosacral strain with 
possible degenerative disc disease.  The examiner noted that 
there was pain on motion, and certainly pain could further 
limit functional ability during flare-ups or with increased 
use, although it was not feasible to attempt to express this 
in terms of additional limitation of motion as these matters 
cannot be determined with any degree of medical certainty.  
It was noted that a previous MRI scan showed L4-5 annular 
tear with associated left paracentral disk herniation.

VA treatment records showed that in October 1999 the veteran 
reported that his low back pain was 7 out of 10 on the pain 
scale, and that the pain was sharp and was always there.  He 
said that nothing made the pain better, and movement made the 
pain worse.  He claimed the low back pain affected his 
activity, sleep, appetite, mood and energy.  On examination 
there was no lumbar or paralumbar tenderness, flexion was to 
30 degrees, and extension was 0 degrees.  There was no sinus 
tenderness.  In January 2000 the veteran complained of low 
back pain and increased sinus congestion, with fullness in 
the head and a cough.  Examination showed tenderness over the 
sinuses, nasal mucosa was grayish and boggy, and there was no 
otorhinnorrhea.  Range of motion of the lumbar spine showed 
flexion to 45 degrees and extension was nil.  The assessment 
included chronic sinusitis with infectious exacerbation, 
chronic low back pain, and allergic rhinitis.  In February 
2000 the veteran complained of low back pain and stiffness 
and claimed that any wrong movements made the pain worse.  

A private MRI dated in September 2000 showed moderate-severe 
multifactoral narrowing of the central canal at L4-5, related 
to a disc protrusion or herniation, short pedicles, and 
facet/ligamentum flavum hypertrophic changes.  Bilateral 
neural foraminal narrowing is noted at this level, right 
greater than left.  There was a small posterior disc bulge or 
protrusion at L5-S1, asymmetric towards the right, without 
definite impingement upon neural structures.  There was also 
mild congenital narrowing of the central canal noted at L3-4, 
seen to a lesser degree at L2-3.  

In a September 2000 treatment record Richard F. Russo, M.D. 
indicated that the veteran was under his care and recently 
discontinued his Hytrin because it was irritating his chronic 
sinusitis.  In January 2001 the veteran was seen for chronic 
back pain and it was noted that he had degenerative disc 
disease.  He also had some congestion.  

In a January 2001 medical evaluation by Ruben Timmons, M.D., 
it was noted that the veteran complained of low back pain and 
pain to both lower extremities, worse on the left.  Range of 
motion of the lumbar spine was found to be 25 percent reduced 
and on flexion, extension, lateral bending and rotation there 
was pain.  On palpation there was no trigger points, spasm, 
or atrophy.  There was no hypo or hyperesthesias and no 
sensory deficits to light touch or pinprick.  The impressions 
were lumbar central canal stenosis L4-5 and left sciatica.  
Treatment records from the North Florida Surgery Center show 
that he underwent several lumbar epidural blocks in January 
and February 2001.  In April 2001 it was noted that although 
he had epidural injections with some improvements, he still 
had low back pain.

On VA examination in March 2001 the veteran reported constant 
daily low back pain with left leg weakness and stiffness of 
the back.  He complained of fatigability, but admitted it may 
be a side effect of his blood pressure medication.  He 
reported episodic lack of endurance.  He indicated that the 
medication he took for his back made it hard for him to 
concentrate at work.  He complained of frequent flare-ups 
every other week, lasting three to four days, and claimed he 
had been prescribed bedrest for about four days out of the 
year for his low back condition.  Flare-ups were precipitated 
by working around the house, mopping, bending, and were made 
better by rest and medication.  When he had an acute flare-
up, he claimed it was hard for him to function, to drive, or 
do other daily activities.  He said he used a cane about five 
to six days per month.  He claimed that his low back problems 
affected his daily activities, and bending over to pick 
things up, driving, and prolonged standing aggravated his 
symptoms.  On examination there was no swelling or spasm.  
There was tenderness, out of proportion to the rest of the 
examination.  He had no obvious curvature abnormality.  He 
had very painful and limited range of motion, somewhat 
inconsistent and with questionable effort.  His forward 
flexion was to 30 degrees and painful, extension was to 5 
degrees and painful, lateral flexion was 10 degrees 
bilaterally and painful, and lateral rotation was less than 
10 degrees and painful.  Grossly, the neurovascular status of 
the lower extremity was intact bilaterally.  The diagnosis 
was degenerative disc disease and arthritis of the lumbar 
spine.  It was noted that the veteran was very symptomatic 
and that his condition was likely to have flare-ups which 
would cause decreased range of motion, increased pain and 
fatigability, and weakness when he is symptomatic.

With regard to sinusitis/rhinitis, at the March 2001 VA 
examination the veteran reported he required antibiotic 
treatment a couple of times a year, and had symptoms daily.  
He claimed that the sinus condition affected his maxillary 
sinuses and interfered with breathing through the nose, and 
he was congested all the time.  He said he had intermittent 
watery and itchy eyes, and had problems with perennial 
allergic rhinitis as well.  He said that most of the time the 
discharge was clear, but occasionally there was purulent 
discharge requiring antibiotics, up to two times per year.  
He had never had surgery.  He reported he had been put on 
bedrest by a physician for approximately six days out of the 
year, on average, for his allergies and sinus condition.  On 
examination the veteran's maxillary sinuses were tender to 
palpation.  The nasopharynx had some slight inflammatory 
changes, but no lesion and no significant discharge.  The 
nasopharynx was patent.  The diagnosis was chronic maxillary 
sinusitis and seasonal allergic rhinitis, and it was noted 
that X-rays of the sinuses were clear. 

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and a supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims for increased 
ratings, and of the respective obligations of him and the VA 
to obtain evidence.  He has been afforded VA examinations, 
and identified relevant medical records have been obtained.  
The Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Increased Rating for Lumbosacral Strain with Degenerative 
Disc Disease

The veteran service-connected low back disability is 
currently evaluated as 20 percent disabling.  

Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating.  A 40 percent rating requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.

A 20 percent evaluation is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation, the highest award under 
this diagnostic code, requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, and positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Additionally, since the veteran's low back disability 
encompasses degenerative disc disease it may also be 
considered under 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome.  During the course of this 
appeal, the rating criteria for Diagnostic Code 5293 were 
changed effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  The Board has considered both 
the old and new rating criteria.  Karnas v. Derwinski, 1 
Vet.App. 308 (1991).

Under the old criteria of Code 5293, a 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief, warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Under the new criteria of Code 5293, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
assigned when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

The notes for new Diagnostic Code 5293 provide that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations mean orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

The record reflects that the veteran's service-connected low 
back disability encompasses lumbosacral strain, arthritis, 
and degenerative disc disease.  The primary impairment from 
the condition involves pain and limitation of motion of the 
low back.  With regard to limitation of motion, the medical 
records suggest that the limitation of lumbar motion is 
severe, particularly when considering the effects of pain on 
use and during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  On the most recent 
VA examination in 2001, the veteran had 30 degrees of low 
back flexion, 5 degrees of extension, and lateral flexion and 
rotation were to 10 degrees and it was noted that motion was 
painful.  Although the examiner noted questionable effort, a 
number of other recent medical records note restriction of 
low back motion which may be considered severe.  Considering 
the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the 
Board finds the veteran's low back disability produces severe 
limitation of motion of the lumbar spine, warranting an 
increased rating to 40 percent under Code 5292.

It is more questionable whether the veteran has severe 
lumbosacral strain as described in Code 5295.  Even assuming 
that he has severe lumbosacral strain, such would be rated no 
more than 40 percent.

As to Code 5293 for intervertebral disc syndrome, although 
there have been MRI findings of degenerative disc disease, as 
well as subjective neurological complaints, clinical 
neurological findings pertinent to disc disease have been 
mostly normal or minimally abnormal.  Under old Code 5293, 
the veteran has no more than moderate intervertebral disc 
syndrome, which would not support a 40 percent rating.  Under 
new Code 5293, it is questionable whether during any recent 
12-month period there have been any "incapacitating episodes" 
as defined by the regulation, and clearly any such 
incapacitating episodes have totalled less than a week a 
year.  Such would not support even a 40 percent rating.

In sum, based on limitation of motion under Code 5292, the 
Board grants an increased rating to 40 percent for the 
veteran's low back disability.

Increased Rating for Sinusitis and Rhinitis

The RO has assigned a 10 percent for the veteran's sinusitis 
and rhinitis, based on the effects of the sinusitis.

A 10 percent rating is assigned for chronic sinusitis 
manifested by one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is warranted for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 
6510-6514.

Treatment records show that the veteran has periodically 
complained of sinus congestion, and the diagnoses have 
included chronic sinusitis, infectious exacerbation, and 
allergic rhinitis.  On VA examination in October 1999 he 
reported that twice a month he had irritation, burning, 
congestion, and drainage which lasted for two to three days, 
but was not incapacitated.  There was approximately 50 
percent obstruction of each nostril secondary to edema of the 
turbinates.  The diagnosis was chronic muscosistis of the 
nasal passage, secondary to chemical insufflation, with 
chronic vasomotor rhinitis.  On VA examination in March 2001 
he reported he required antibiotic treatment for his sinus 
condition a couple of times a year.  He claimed that most of 
the time the discharge from his nose was clear, but 
occasionally there was purulent discharge requiring 
antibiotics, up to two times per year.  He claimed he had 
been put on bedrest by his physician for approximately six 
days out of the year, on average, for his allergies and sinus 
condition. On examination the veteran's maxillary sinuses 
were tender to palpation.  The nasopharynx had some slight 
inflammatory changes, but no lesion and no significant 
discharge.  The nasopharynx was patent.  The diagnosis was 
chronic maxillary sinusitis and seasonal allergic rhinitis, 
and it was noted that X-rays of the sinuses were clear.

Focusing on sinusitis, the Board agrees with the RO that it 
is no more than 10 percent disabling.  The evidence shows 
that the veteran's sinusitis is manifested by no more than 
one or two incapacitating episodes per year requiring 
prolonged antibiotic treatment, or three to six non-
incapacitating episodes per year characterized by headaches, 
pain and purulent discharge or crusting.  The supports no 
more than the current 10 percent rating assigned under Codes 
6510-6514.  The preponderance of the evidence is against a 
rating higher than 10 percent for sinusitis.  Thus the 
benefit-of-the-doubt rule is inapplicable to this aspect of 
the claim, and a rating higher than 10 percent for sinusitis 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).

However, the Board finds that the evidence supports a 
separate 10 percent rating for rhinitis.  Under 38 C.F.R. 
§ 4.97, Code 6522, allergic or vasomotor rhinitis is rated 10 
percent when there are no polyps but there is greater than 50 
percent obstruction of nasal passages on both sides or 
complete obstruction on one side; a 30 percent rating 
requires polyps.  The medical evidence in recent years 
indicates the veteran's major nasal problem has been 
rhinitis.  The evidence shows rhinitis does not currently 
involve polyps.  The 1999 VA examination noted there was 
approximately 50 percent obstruction of each nostril 
secondary to edema of the turbinates; such may be interpreted 
as indicating both nostrils were slightly less than 50 
percent obstructed, exactly 50 percent obstructed, or 
slightly more than 50 percent obstructed.  Applying 
reasonable doubt, 38 U.S.C.A. § 5107(b), the Board finds that 
the veteran's rhinitis produces impairment equivalent to 
allergic or vasomotor rhinitis in which there are no polyps 
but there is greater than 50 percent obstruction of nasal 
passages on both sides.  This warrants a separate 10 percent 
rating for rhinitis under Code 6522.


ORDER

An increased rating to 40 percent for a low back disability 
is granted.

A rating in excess of 10 percent for sinusitis is denied.

A separate rating of 10 percent for rhinitis is granted.

		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

